Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-13, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlsen et al (WO 2017/029279 A2).
Claim 1. Carlsen discloses a toy system, comprising: a plurality of toy construction elements, an image capturing device and a processor , wherein the image capturing device is operable to capture one or more images of a toy construction model constructed from the toy construction elements (Page 3, lines 5-23); wherein the processor is configured to: 
- execute a digital game, the digital game comprising computer executable code configured to cause the processor to provide a digital play experience (Page 13, lines 6-21); 

- responsive to receiving the unlock code, unlock the one or more virtual objects associated with said received unlock code for use in the digital play experience, each virtual object being associated with a respective one of said toy construction elements or with a respective toy construction model constructed from the toy construction elements (Page 32, lines 9-21);
- receive one or more images captured by said image capturing device (Page 13, lines 11-21); 
- recognize one or more toy construction elements and/or toy construction models within the one or more images (Page 13, lines 11-21); 
- responsive to recognizing a first toy construction element or a first toy construction model associated with a first one of the unlocked virtual objects, provide a digital play experience involving said first unlocked virtual object (Page 13, lines 11-21) & (Page 32, lines 9-21).
Claim 2. Carlsen discloses a toy system according to claim 1, wherein the unlock code is provided as a physical item carrying a machine-readable and/or human-readable code (Page 14, lines 1-3).  
Claim 4. Carlsen discloses a toy system according to claim 1, wherein the digital game comprises computer executable code configured to cause the processor to control at least one virtual game item (Page 57, lines 8-11).  
Claim 5. Carlsen discloses a toy system according to claim 1, wherein the unlocked first virtual object has a visual appearance that resembles the first toy construction element or model with which the first virtual object is associated (Page 32, lines 1-21).  
Claim 6. Carlsen discloses a toy system according to claim 1, wherein the processor is configured, responsive to receiving the unlock code, to associate a visual appearance to the unlocked virtual object, in particular by receiving one or more captured images of a toy construction model whose visual appearance is to be associated with the unlocked virtual object; and to associate the visual appearance of said toy construction model with the unlocked virtual object (Page 32, lines 1-21).  

Claim 8. Carlsen discloses a toy system according to claim 7, wherein the processor is configured to further recognize a spatial configuration of the first and second toy construction models relative to each other, and to modify the provided play experience responsive to the recognized spatial configuration (Page 3, line 5 – Page 4, line 2), (Page 32, lines 1-21).   
Claim 9. Carlsen discloses a toy system according to claim 1, wherein one or more of the plurality of toy construction elements may include a visually recognizable code identifying a toy construction element or a toy construction model (Page 14, lines 1-3).  
Claim 10. Carlsen discloses a toy system according to claim 9; wherein the plurality of toy construction elements includes one or more marker toy construction elements each having a visual appearance representative of an object code or of a part thereof  (Page 14, lines 1-3).   
Claim 11. Carlsen discloses a toy system according to claim 10, wherein the processor is configured to detect the object code within the one or more images and to adapt the digital play experience responsive to the detected object code (Page 32, lines 9-21).  

Claim 13. Carlsen discloses a toy system according to claim 12, wherein the processor is configured, responsive to recognizing the first toy construction element or the first toy construction model, to provide a digital play experience involving a first instance of a plurality of instances of said first unlocked virtual object, the first virtual object being associated with the first type of toy construction element or the first type of toy construction model, and each of the plurality of instances of said virtual object being further associated with a respective object code (Page 14, lines 1-3), (Page 32, lines 9-21).  


Claim 17. Carlsen discloses a method, implemented by a processor, of operating a toy system, the toy system comprising a plurality of toy construction elements, an image capturing device and the processor; the image capturing device being operable to capture one or more images of one or more toy construction models constructed from the toy construction elements and placed within a field of view of the image capturing device; wherein the method comprises: - executing a digital game, the digital game comprising computer executable code configured to cause the processor to provide a digital play experience; - receiving an unlock code indicative of one or more virtual objects; - responsive to receiving the unlock code, unlocking the one or more virtual objects associated with said received unlock code for use in the digital play experience, each virtual object being associated with a respective one of said toy 
Claim 18. Carlsen discloses a processing device configured to perform the method defined in claim 17 as similarly discussed above.  
Claim 19. Carlsen discloses a computer program product comprising program code adapted to cause, when executed by a processing device, the processing device to perform the method defined in claim 17 as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsen as applied above and further in view of Van Luchene (US 2004/0177007 A1).
.

Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsen as applied above and further in view of Borge (US 2005/0059483 A1).
Claim 14-16. Carlsen discloses a toy system according to claim 13, and implicitly wherein the processor is configured, responsive to recognizing the first toy construction element or the first toy construction model associated with a first one of the unlocked virtual objects, to store the detected first object code associated with the first unlocked virtual object, wherein the processor is configured to determine whether an object code has previously been stored associated with the first unlocked virtual object and to associate the detected first object code with the first unlocked virtual object only if no object code has previously been associated with the first unlocked virtual object and the processor is configured to compare the detected first object code with a previously stored object code associated with the first unlocked virtual object, and to provide the digital play experience involving said first unlocked virtual object only if the detected first object code corresponds to the previously stored object code associated with the first unlocked virtual object (i.e. the unlocked code is associated with the player and thus should be usable for the corresponding player).  Alternatively, Borge discloses the .


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715